SUPREME COURT OF ARIZONA
                             En Banc

SAVE OUR VOTE, OPPOSING           )   Arizona Supreme Court
C-03-2012, an unincorporated      )   No. CV-12-0272-AP/EL
Arizona political committee,      )
LISA GRAY, a qualified elector    )   Maricopa County
and taxpayer of the State of      )   Superior Court
Arizona, JAIME A. MOLERA, a       )   No. CV2012-010717
qualified elector and taxpayer    )
of the State of Arizona, BARRY    )
HESS, a qualified elector and     )
taxpayer of the State of Arizona, )   O P I N I O N
and the LEAGUE OF WOMEN VOTERS    )
OF ARIZONA, an Arizona            )
non-profit corporation, STEVE     )
GALLARDO, a qualified elector     )
and taxpayer of the State of      )
Arizona, MARY ROSE WILCOX, a      )
qualified elector and taxpayer    )
of the State of Arizona           )
                                  )
            Plaintiffs/Appellees, )
                                  )
                 v.               )
                                  )
KEN BENNETT, in his official      )
capacity as Secretary of State    )
of the State of Arizona,          )
                                  )
                       Defendant, )
and                               )
                                  )
OPEN GOVERNMENT COMMITTEE         )
SUPPORTING C-03-2012, an          )
unincorporated Arizona political )
committee,                        )
                                  )
          Real Party in Interest/ )
                       Appellant. )
__________________________________)

        Appeal from the Superior Court in Maricopa County
                The Honorable Mark H. Brain, Judge

                             REVERSED
________________________________________________________________
SNELL & WILMER L.L.P.                                    Phoenix
     By   Michael T. Liburdi
          Adam E. Lang
          Eric H. Spencer
Attorneys for Save Our Vote, Opposing C-03-2012, Lisa Gray,
Jaime A. Molera, Barry Hess, League of Women Voters of Arizona,
Steve Gallardo, and Mary Rose Wilcox

THOMAS C. HORNE, ARIZONA ATTORNEY GENERAL                 Phoenix
     By   Michele L. Forney, Assistant Attorney General
Attorney for Ken Bennett

LEWIS AND ROCA LLP                                        Phoenix
     By   Kimberly A. Demarchi
          William G. Voit
Attorneys for Open Government Committee

GAMMAGE & BURNHAM P.L.C.                                 Phoenix
     By   Grady Gammage, Jr.
          Cameron C. Artigue
Attorneys for Amicus Curiae Southern Arizona Leadership Council

SCHARF-NORTON CENTER FOR CONSTITUTIONAL LITIGATION        Phoenix
AT THE GOLDWATER INSTITUTE
     By   Clint Bolick
          Carrie Ann Sitren
Attorneys for Amicus Curiae Goldwater Institute

LAW OFFICE OF HARRY M. KRESKY                        New York, NY
     By   Harry M. Kresky

And

PIETZSCH, BONNETT & WOMACK, P.A.                          Phoenix
     By   Michael E. Pietzsch
Attorneys for Amici Curiae Committee for a Unified
Independent Party

VINCE RABAGO LAW OFFICE PLC                               Tucson
     By   Vince Rabago
Attorney for Amici Curiae Maricopa County Democratic Party,
Pima County Democratic Party, Ann Wallack, Jeffrey J. Rogers,
Joe Robison, and Jackie Dierks-Walker

JENNINGS, STROUSS, & SALMON, P.L.C.                      Phoenix
     By   Shanna N. Orlich
Attorney for Amicus Curiae Arizona Latino Republican Association
                                2
ARIZONA HOUSE OF REPRESENTATIVES                                     Phoenix
     By   Peter A. Gentala

And

ARIZONA STATE SENATE                                     Phoenix
     By   Gregrey G. Jernigan
Attorney for Amici Curiae Steve Pierce and Andrew Tobin
________________________________________________________________

B A L E S, Vice Chief Justice

¶1          The question presented is whether Proposition 121, a

constitutional amendment proposed by voter initiative, complies

with the separate amendment rule of Article 21, Section 1 of the

Arizona Constitution.       This rule requires that when more than

one constitutional amendment is proposed, voters must be allowed

to vote for or against each one separately.                Proposition 121

would     amend   the   Constitution       to   replace   partisan   primary

elections with an open “top two primary” in which all candidates

appear on the same ballot and the two receiving the most votes,

regardless of party, advance to the general election.

¶2          The trial court ruled that Proposition 121 violates

the separate amendment rule and enjoined the Secretary of State

from placing the measure on the November 2012 general election

ballot.     On August 17, 2012, we entered an order reversing the

trial court’s judgment and stating that an opinion would follow.

This is that opinion.

                                   I.

¶3          Since statehood, Arizona’s Constitution has provided
                                       3
that “[t]he Legislature shall enact a direct primary election

law.”                Ariz. Const. art. 7, § 10.1                             This requirement was one way

in which the Constitution sought to ensure popular control over

government through the electoral process.                                            See John D. Leshy,

The Making of the Arizona Constitution, 20 Ariz. St. L.J. 1, 62

(1988).

¶4                           Consistent                         with   the   constitutional    directive,

Arizona’s first state legislature enacted a law “to provide for

primary elections.”                                            1912 Ariz. Sess. Laws, ch. 84 (1st Spec.

Sess.).                       This law established the framework that remains in

place today.                                A “recognized” party - that is, one entitled to

have its candidates appear on the general election ballot - must

nominate its candidates through the primary election.                                              A.R.S.

§§ 16-301, -801, -804 (Supp. 2012).                                           In the primary, only voters

who are registered with a particular party, or not registered

                                                            
1
              Article 7, Section 10 now provides:
              The Legislature shall enact a direct primary election
              law, which shall provide for the nomination of
              candidates for all elective State, county, and city
              offices,   including  candidates   for  United  States
              Senator and for Representative in Congress.        Any
              person who is registered as no party preference or
              independent as the party preference or who is
              registered with a political party that is not
              qualified for representation on the ballot may vote in
              the primary election of any one of the political
              parties that is qualified for the ballot.

The second sentence in Article 7, Section 10 was added in 1998.

 
                                                                        4
with another recognized party (e.g., independent voters), may

vote the party’s ballot.                                               Id. § 16-467.            The winner of the

primary appears on the general election ballot along with the

nominees of other recognized parties.                                                See id. § 16-501.2

¶5                           Since statehood, the laws regarding primary elections

have             also             regulated                    the    structure    of    recognized       parties    by

requiring them to elect “precinct committeemen.”                                                          1912 Ariz.

Sess. Laws, ch. 84, § 32 (1st Spec. Sess.).                                                       Committeemen are

elected at the primary election; they constitute the party’s

county- and district-level committees, and in turn select the

party’s state leadership.                                             See A.R.S. §§ 16-821(A), -823, -825.

Arizona statutes further specify that the committeemen, party

committees, or the state chair will (1) choose a replacement

candidate                      if         a        party’s           candidate    dies    or    resigns    before    an

election,                      id.           §        16-343,        (2)   receive      funds    contributed    to    a

recognized party by citizens using the state income tax form,

id. § 16-807, (3) receive a free copy of voter registration

data, id. § 16-168(C), and (4) appoint candidates to serve as

the party's presidential electors, id. § 16-344.                                                      Public funds

                                                            
2
     Candidates who are not affiliated with a recognized party
may qualify for the general election ballot by submitting
nominating petitions signed by 3 percent of all the unaffiliated
voters in the relevant electoral district. A.R.S. § 16-341. In
contrast, candidates from recognized parties generally need to
obtain signatures from only .5 percent of their party’s
registered voters to qualify for the ballot. Id. § 16-322.

                                                                           5
pay     for     the     primary        elections          used    to    select       precinct

committeemen          and     the     party’s           candidates     for     the    general

election.       See id. §§ 16-503, -511.

¶6            Proposition           121,     titled        the    “Open      Elections/Open

Government Act,” purports to “[a]bolish[] the existing system of

taxpayer-funded             primary     elections          to    select       nominees       for

political parties” and to “[c]reate[] in its place an Open ‘Top

Two’ Primary Election.”                Proposition 121, § 2(B) (2012).                     Under

this    proposal,       all     candidates         for     an    office,     regardless         of

party, appear on the same ballot and voters may vote for any

candidate; the two candidates who receive the most votes then

face each other in the general election.                         See id.

¶7            The proposition would replace Article 7, Section 10 of

Arizona’s Constitution with a new Section 10 containing eight

subparts.       See Ariz. Sec’y of State, 2012 Publicity Pamphlet 68-

69     (2012)    (reproducing          text        of    proposition),        available         at

http://www.azsos.gov/election/2012/Info/PubPamphlet/english/e-

book.pdf.       The new section does not apply to non-partisan or

presidential preference elections; it recognizes a right to vote

in primary and general elections for the candidate of choice

regardless      of     a     voter’s       party    affiliation;        and    it    outlines

procedures      for     the    top     two    primary.           Proposition        121,    §    3

(proposed Sections 10(A) – (C)).                          New Section 10(D) provides

that the number of voter signatures a candidate must obtain to
                                               6
qualify for the ballot shall be the same for all candidates

regardless    of    party   affiliation.      Id.     More   generally,      new

Section 10(H) declares that all qualified voters and candidates

shall be treated equally by laws governing elections regardless

of party affiliation.         Id.   Candidates may choose to identify

their party affiliation on nomination petitions and the ballot,

but government-issued voter education materials and the ballot

will prominently note that a candidate’s identified affiliation

does not indicate a party’s nomination or endorsement.                       Id.

(proposed Sections 10(E) – (F)).

¶8           Proposition 121 also contains a proposed Section 10(G)

addressing the rights of political parties:

      Nothing in this section shall restrict the right of
      individuals to join or organize into political parties
      or in any way restrict the right of private
      association of political parties.     Nothing in this
      section   shall  restrict   the   parties’   right  to
      contribute to, endorse, or otherwise support or oppose
      candidates for elective office. Political parties may
      establish such procedures as they see fit to elect
      party officers, endorse or support candidates, or
      otherwise participate in all elections, but no such
      procedures shall be paid for or subsidized using
      public funds.

¶9           Opponents of Proposition 121 – a political committee

named “Save Our Vote, Opposing C-03-2012” along with several

individual voters and the League of Women Voters (collectively

“Opponents”) – filed this action seeking to enjoin the Secretary

of   State   from   placing   the   measure   on    the   ballot   because   it


                                      7
violated the separate amendment rule of Article 21, Section 1 of

the Arizona Constitution.            That rule provides:

        If more than one proposed amendment shall be submitted
        at any election, such proposed amendments shall be
        submitted in such manner that the electors may vote
        for or against such proposed amendments separately.

Ariz. Const. art. 21, § 1.              The Opponents also argued that the

petition signature sheets circulated to qualify the measure for

the    ballot   violated       A.R.S.   §    19-102(A)       because      the    100-word

description of the initiative was incomplete, misleading, and

argumentative.

¶10         The trial court accepted the Opponents’ argument that

proposed Section 10(G) is a separate amendment from the other

provisions in Proposition 121.               Citing Ariz. Together v. Brewer,

214 Ariz. 118, 121 ¶ 6, 149 P.3d 742, 745 (2007), the court

noted that initiatives are evaluated under the “common purpose

or     principle”    test      to    determine        whether     they     violate       the

separate     amendment        rule    and        concluded       that     most    of     the

provisions of Proposition 121 serve to establish a workable open

primary.        But,     the    trial       court      concluded,        “the     proposed

prohibition of funding [in Section 10(G)] is entirely different,

and there is no good reason that a vote for or against that

topic    should     be   bundled      with       a   vote   on    an    open     primary.”

Without addressing the Opponents’ argument regarding the 100-

word    description      on    the    signature        sheets,      the    trial       court


                                             8
entered judgment for the Opponents and enjoined the Secretary

from placing Proposition 121 on the ballot.

¶11                          The political committee supporting Proposition 121 –

Open Government Committee Supporting C-03-2012 (“Supporters”) -

appealed to this Court pursuant to A.R.S. § 19-122(C).                                                               After

expedited                       briefing,                      we   issued     an    order    reversing       the    trial

court’s judgment.3

                                                                           II.

¶12                          We review de novo whether a proposition complies with

the separate amendment rule.                                               Ariz. Together, 214 Ariz. at 120

¶ 2, 149 P.3d at 744.                                                “[W]e examine whether provisions of a

proposed amendment are sufficiently related to a common purpose

or        principle                       that             the      proposal     can   be    said   to    constitute      a

consistent and workable whole on the general topic embraced,

that,              logically                       speaking,           .   .   .    should    stand      or   fall   as   a

whole.”                    McLaughlin v. Bennett, 225 Ariz. 351, 354 ¶ 8, 238 P.3d
619,              622            (2010)                  (second       alteration       in    original)        (internal

quotation marks omitted).                                             This test requires us to consider (1)

whether a proposition’s provisions are “topically related,” and

(2) whether they are “sufficiently interrelated so as to form a

consistent and workable proposition.”                                                  Ariz. Together, 214 Ariz.

                                                            
3
     On November 6, 2012, the voters rejected Proposition 121.
      
Ariz. Sec’y of State, State of Arizona Official Canvas 18 (Dec.
3,               2012),                available              at
http://www.azsos.gov/election/2012/General/Canvass2012GE.pdf.
                                9
at 121 ¶ 6, 149 P.3d at 745.

¶13          The    provisions           in     Proposition        121       are        topically

related.      They       concern        whether      political         parties      and       their

candidates     should         be    afforded         favored      treatment         -    through

taxpayer-funded partisan primaries, the provisions of laws or

regulations,       or    public         funding       -    with    regard          to    Arizona

elections.     Cf. McLaughlin, 225 Ariz. at 354 ¶ 9, 238 P.3d at

622   (assuming     that      provisions        regarding         elections        for    public

office and union elections were topically related because each

pertained to secret ballots).

¶14          The    common         topicality         of   the     provisions            is     not

undermined     by       the    fact      that      the     Supporters         identify          the

Proposition’s       purpose        as    replacing         the     existing         system      of

taxpayer-funded primary elections with a non-partisan top two

primary.       Eliminating            partisan        primaries         is    a     particular

application of the more general principle that the state should

not   favor    political           parties      or     party-affiliated             voters      in

election-related         matters.         Moreover,        the    favored         status      that

recognized parties enjoy under the partisan primary system and

other election laws is the reason the state has an interest in

regulating    internal         party     governance.             See    Ariz.      Libertarian

Party v. Schmerl, 200 Ariz. 486, 490-92 ¶¶ 14-20, 28 P.3d 948,

952-54 (App. 2001) (noting that the distinctive role recognized

parties play in selecting candidates allows states to regulate
                                              10
their    internal     structure      and    afford   them   advantages       such    as

preferential access to voter registration data and eligibility

for voluntary taxpayer contributions); cf. Cal. Democratic Party

v.    Jones,    530 U.S. 567,   577    (2000)   (noting      that    states    may

require parties to select nominees through primaries in order to

resolve intraparty disputes in a democratic fashion).

¶15            We turn to whether the provisions of Proposition 121

are     sufficiently     interrelated         to   comply   with     the     separate

amendment rule.        This rule does not require “that all components

of a provision be logically dependent on one another.”                            Ariz.

Together, 214 Ariz. at 122 ¶ 10, 149 P.3d at 746.                         Instead, we

measure the provisions against objective factors, such as

          whether various provisions are facially related,
          whether all the matters addressed by an initiative
          concern a single section of the constitution,
          whether the voters or the legislature historically
          has treated the matters addressed as one subject,
          and whether the various provisions are qualitatively
          similar in their effect on either procedural or
          substantive law.

Id. (quoting Korte v. Bayless, 199 Ariz. 173, 177 ¶ 11, 16 P.3d
200, 204 (2001)).        Although these factors are not exclusive and

might    not    all   apply    in    a     particular   case,     they     guide    our

analysis.       McLaughlin, 225 Ariz. at 354 n.2, ¶ 10, 238 P.3d at

622 n.2.

¶16            The    provisions      of     Proposition    121     are     not    only

facially related, but also logically related.                       Section 10(G)

                                            11
declares that public funds shall not be used to pay for or

subsidize procedures used by political parties “to elect party

officers,        endorse         or   support      candidates,        or        otherwise

participate in all elections.”               This broad prohibition on public

funding of party activities logically embraces Section 10(C)’s

elimination of partisan primaries.                  If public monies cannot be

used     to     support      a    party’s    endorsement       of     candidates      or

participation in elections generally, then such funds cannot be

used   to      pay    for    partisan      primaries   to   identify        a    party’s

official candidate for the general election.

¶17            This aspect of Proposition 121 distinguishes this case

from Clean Elections Inst., Inc. v. Brewer, 209 Ariz. 241, 99
P.3d 570 (2004), which found a separate-amendment violation in a

ballot        measure       related   to     the    Citizens        Clean   Elections

Commission.          One provision would have prohibited public funding

of     candidates’           political      campaigns,      thereby         displacing

provisions of the Clean Elections Act that require such funding.

Id. at 246 ¶ 18, 99 P.3d at 575.                   Another provision would have

eliminated       the      statutorily       mandated     funding      for       all   the

Commission’s other duties, including voter education and debate

programs that were unaffected by the provision barring funding

of political campaigns.               Id. at 245-46 ¶¶ 13, 19, 99 P.3d at

574-75.        The Court found no facial relationship between these

provisions because they did not advance any “common purpose or
                                            12
principle.”       Id. at 246 ¶ 20, 99 P.3d at 575.                      That is, the

candidate     funding          prohibition       did     not     logically        imply

eliminating       the    Commission’s          funding       dedicated     to     other

purposes.

¶18         Clean Elections is also distinguishable because there

the Court relied on predictions about the views of a “reasonable

voter,” noting that “[w]e cannot conclude from any objective

factor that voters favoring one proposition would likely favor

the other.”       Id. at 247 ¶ 25, 99 P.3d at 576.                     Although Clean

Elections followed prior cases in considering the views of a

“reasonable voter,” see id. at 246 ¶ 17, 99 P.3d at 575, we have

since abandoned that approach, and now “apply[] the topicality

and interrelatedness approach to assess whether a common purpose

or    principle   joins    the    provisions      of     a   proposed     amendment,”

Ariz. Together, 214 Ariz. at 124 ¶ 21, 149 P.3d at 748.

¶19         Applying the interrelatedness approach here, we note

the provisions of Proposition 121 all concern Article 7, Section

10 of the Arizona Constitution.                Moreover, as noted, supra ¶ 5,

Arizona’s     legislature        has    historically         treated     the    matters

addressed in Proposition 121 as one subject, inasmuch as the

“direct   primary       law”    enacted   by    the    first    state     legislature

embraced not only the creation of partisan primary elections but

also the election of precinct committeemen and other aspects of

internal party governance.             See 1912 Ariz. Sess. Laws, ch. 84, §
                                          13
32     (1st        Spec.     Sess.).        Finally,          the        provisions       are

“qualitatively         similar”     in    their       effect        on    procedural       or

substantive law.             Replacing the partisan primary with an open

primary       in    which    candidates    and       voters    participate         without

regard    to       party    affiliation   is    qualitatively            similar    in    its

effect to the broader provisions in Proposition 121 mandating a

level    playing       field    regardless      of    party    and       barring      public

funding for specified political party activities.                               Cf. Ariz.

Together, 214 Ariz. at 123 ¶ 17, 149 P.3d at 747 (concluding

that the provisions were qualitatively similar where they each

affected substantive law, pertained to the same subject, and

derived meaning and effect from each other).

¶20            In    arguing     that     Proposition         121        does   not      have

sufficient interrelatedness, the Opponents note that two other

states have adopted open primaries while preserving state-funded

elections of party precinct committeemen.                       The Opponents, and

certain amici supporting their position, agree with the trial

court that “there is no good reason” that a vote for or against

funding of certain party activities “should be bundled with a

vote    on    an    open    primary.”      Opponents      also       contend       that    if

Proposition 121 were adopted, it would require changes in a

large number of Arizona statutes.

¶21            We are not persuaded.           The fact that the objectives of

a constitutional measure could be achieved by an alternative
                                           14
means does not itself establish a violation of the separate

amendment rule.        See Korte, 199 Ariz. at 178 ¶ 16, 16 P.3d at

205   (noting   that    “a    proposal          can    comply        with    the    [separate

amendment] rule even though alternative proposals exist”).                                 The

separate amendment rule does not require that a constitutional

amendment    identify        the        most        narrowly     tailored          means   for

achieving    identified      goals,       only        that     the    provisions      have   a

sufficient common purpose or principle.                        See id. ¶ 15, 16 P.3d

at    205   (holding    that        “multifaceted            approach”        to     amending

provisions in Article 10 regarding state trust lands did not

violate separate amendment rule).                       Nor does the fact that a

proposition,    if     adopted,          would       require         extensive      statutory

changes necessarily suggest that the proposition violates the

separate amendment rule.                See Ariz. Together, 214 Ariz. at 123

¶ 15, 149 P.3d at 747.              Finally, assertions that there is no

“good reason” to combine Proposition 121’s different provisions

into one ballot measure appear to speculate about the views of

hypothetical    voters.            As    noted,        supra     ¶     18,   our     separate

amendment analysis no longer turns on whether a reasonable voter

would likely support one provision in a proposed constitutional

amendment    without      supporting            another,        but      rather       on   the

topicality and interrelatedness of the provisions.

¶22         Because the provisions contained in Proposition 121

share both topicality and interrelatedness, we conclude they are
                                               15
“sufficiently related to a common purpose or principle” and do

not violate the separate amendment rule.             Id. at 125 ¶ 23, 149

P.3d at 749 (quoting Korte, 199 Ariz. at 177 ¶ 10, 16 P.3d at

204).

                                     III.

¶23         The   Opponents   also   argued   below    that   the   Secretary

should be enjoined from placing Proposition 121 on the ballot

because the petition signature sheets for the measure violated

A.R.S. § 19-102(A).       This statute requires petition signature

sheets to include “a description of no more than one hundred

words of the principal provisions of the proposed measure or

constitutional amendment,” followed by this notice:

        Notice: This is only a description of the proposed
        measure (or constitutional amendment) prepared by the
        sponsor of the measure.     It may not include every
        provision contained in the measure.   Before signing,
        make sure the title and text of the measure are
        attached. You have the right to read or examine the
        title and text before signing.

Id.

¶24         The   petition    signature     sheets    for   Proposition   121

contained this description:

        This measure will allow all Arizonans, regardless of
        party affiliation, to vote in a single open primary
        for candidates of their choice.    The two candidates
        who receive the most votes in the primary will compete
        in the general election.      There will be a level
        playing field for all voters and candidates, and the
        current system of taxpayer-funded partisan primaries
        will be abolished.     This reform will promote open
        government and encourage the election of candidates
                                      16
      who will work together for the good of the state.

This description was followed by the required notice that it was

prepared by the sponsor and might not include every provision

contained in the measure and that voters were entitled to read

the measure’s title and text before signing.

¶25           The      Opponents        argued       that      the     100-word      description

violates    §     l9-102(A)        because       it    (l)       omits    reference      to    the

exclusion        of     presidential           and     non-partisan            elections,      (2)

contains      misleading          statements         as     to    its    effects,       and    (3)

contains impermissible argument and advocacy.

¶26           Alleged errors in the form of initiative petitions are

reviewed for “substantial compliance.”                            Wilhelm v. Brewer, 219
Ariz. 45,      46     ¶    2,   192 P.3d 404,       405      (2008).         Descriptive

information       included        on     petition         signature       sheets       will    not

invalidate the petitions unless it is fraudulent or creates a

significant danger of confusion or unfairness.                                  See Kromko v.

Superior Court, 168 Ariz. 51, 58-59, 811 P.2d 12, 19-20 (1991).

¶27           The      Opponents        have     not        shown       that     the    100-word

description fails to substantially comply with § 19-102(A).                                    The

failure     to        note    that      open     primaries           would     not     apply    to

presidential elections or non-partisan elections is not a fatal

omission, as it does not render the description fraudulent or

misleading,       particularly          in     light      of     the    accompanying      notice

regarding       the     description.             The      Opponents       object       that    the
                                                17
description       fails    to    completely        describe    the     effects       of

implementing      Proposition       121.         Section   19-102(A),        however,

requires only a description of the principal provisions, not a

complete description, and the accompanying disclaimer expressly

notes that the description might not include all the provisions

in    the    measure.      Finally,     the      Opponents    protest       that    the

description      contains       “impermissible”        argument      and    advocacy,

focusing on the language about a “level playing field” and the

concluding      sentence    stating    “[t]his      reform    will    promote      open

government and encourage the election of candidates who will

work together for the good of the state.”

¶28           Section 19-102(A) does not by its terms require the

sponsor’s      100-word    description      to    be   impartial.          Cf.   A.R.S.

§ 19-124(B) (requiring legislative council to prepare “impartial

analysis” of ballot measures).             Although the summary here – like

those       accompanying    other     ballot      measures    –      describes      the

intended effects of the measure in a way that might appeal to

prospective voters, that fact does not mean the signature sheets

failed to substantially comply with the statutory requirements.

We conclude that the 100-word description does not create a

substantial danger of fraud, confusion, or unfairness sufficient

to invalidate the petition signature sheets.                      Cf. Kromko, 168

Ariz. at 59-60, 811 P.2d at 20-21 (refusing to strike petitions

based   on     allegedly    incomplete      and    misleading     information        in
                                           18
extraneous short titles on petition sheets).

                                   IV.

¶29         Various arguments have been made to this Court whether

the   proposed   top   two   primary    would   be   desirable   or   instead

detrimental as a matter of public policy.             These arguments are

misdirected.     Our conclusion that Proposition 121 satisfies the

separate amendment rule says nothing about whether the measure

should be approved.      If a ballot measure meets the statutory and

constitutional requirements to appear on the ballot, its wisdom

as a policy matter is for the voters to decide.             See Korte, 199

Ariz. at 178 ¶ 16, 16 P.3d at 205.

¶30         For the reasons stated, we reverse the trial court’s

judgment.



                             __________________________________
                             Scott Bales, Vice Chief Justice


CONCURRING:


__________________________________
Rebecca White Berch, Chief Justice


__________________________________
A. John Pelander, Justice


__________________________________
Robert M. Brutinel, Justice



                                       19
__________________________________
Patricia A. Orozco, Judge*


*Pursuant to Article 6, Section 3 of the Arizona Constitution,
the Honorable Patricia A. Orozco, Judge of the Arizona Court of
Appeals, Division One, was designated to sit in this matter.




                               20